UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF                                                             NEW YORK                 Attorney:           FRIEDBERG PC.


ECP PROPERTY                    ||   LLC
                                                                                                                      Plaintiff(s)
                                                                                                                                              Index # 1:20—CV—OO303-ILG-VMS
                                                        -    against      —




                                                                                                                                              Purchased February 27, 2020
JOSEPH            S.   NORTON, ETAL
                                                                                                                                              File       # 28492 (CC)
                                                                                                                  Defendant(s)
                                                                                                                                            AFFIDAVIT OF SERVICE


STATE OF               NEW YORK: COUNTY OF NEW YORK                                          58:


MOHAMED HUSSEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT                                                                 IS   NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES
                                IN THE STATE OF NEW YORK


That on March 12, 2020 a111155                    AM    at


787     SARATOGA AVENUE
BROOKLYN, NY 11212

deponent served the within                 AMENDED SUMMONS                    IN   A    CIVIL      ACTION & FIRST AMENDED COMPLAINT on THEMA NORTON                                           therein
named,

SUITABLE                   by delivering thereat a true copy of each to SHANTELL "SMITH" a person of suitable age and discretion. Said premises
                           is Defendant's actual place of business within the state, She identified herself as the COVWORKER of the Defendant
AGE
                           Deponent        further states that he describes the person actually served as follows:


                               Sex               Skin Color                   Hair Color                         Age (Approx)                  Height (Approx)                Weight (Approx)

                           FEMALE                  BLACK                           BLACK                              35                                   5'11                         180

MAILING                    Deponent enclosed            a copy of         same     in   a postpaid        wrapper properly addressed           to the       Defendant   at the   Defendant's actual
                           place of business at

                           787       SARATOGA AVENUE
                           BROOKLYN, NY 11212

                           and deposited said wrapper in a post office or ofﬁcial depository under exciusive care and custody of the United States
                           Postal Service within New York State on March 24, 2020 by REGULAR FIRST CLASS MAIL in an envelope marked
                           PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
                           communication is from an attorney or concerns an action against the person to be served.

MILITARY                   Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United
SERVICE                    States and received a negative reply. Upon information and belief based upon the conversation and observation as
                           aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
                           that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.


                           PERSON SPOKEN TO REFUSED TO STATE TRUE LAST NAME.




                                                        RALPH    J   MULLEN                                VINETTA BREWER
                                                        Notary Puinc, State             of   New   York     Notan/ Public, State of   New     York                 MOHAMED HUSSEIN
    _
                                                        No. O1MU6238632                                     No 4949206                                                   .




Q   althed   In   New Yo   k   County                   Qualified Queens County
                                                                     In                 Qualified In Bronx County                                                       Lmense      _




                                                                                                                                                                                   #'   2047473
    mmission Expires November              26,   2023   Commlssion Expires Aprll11‘2023 Commissmn Expires Apr”                                2023
                                                                                                                                         3.
                                                                                                                                                                        Invoice    #:   742017
        UNITE          ‘F’éOCESS SERVICE, INC, 225                   BROADWAY, SUITE                      440,   NEW YORK‘ NY          10007         —
                                                                                                                                                         (212) 61970728      NYCDCA#1102045
